 



EXHIBIT 10.28
Fiscal 2007 Salaries of Digene Corporation Executive Officers
Set forth below are the fiscal 2007 salaries of the executive officers of Digene
Corporation:

              Salary for
Name and Title
  Fiscal 2007
Evan Jones
Chief Executive Officer and Chairman of the Board
  $ 484,300  
 
       
Charles M. Fleischman
President, Chief Operating Officer and Chief Financial Officer
  $ 418,500  
 
       
Robert McG. Lilley
Senior Vice President, Global Sales and Marketing
  $ 389,555  
 
       
Attila T. Lorincz, Ph.D.
Senior Vice President and Chief Scientific Officer
  $ 326,800  
 
       
Vincent J. Napoleon
Senior Vice President, General Counsel and Secretary
  $ 270,400  
 
       
Belinda O. Patrick
Senior Vice President, Manufacturing Operations
  $ 257,000  
 
       
Joseph P. Slattery
Senior Vice President, Finance and Information Systems
  $ 251,300  
 
       
C. Douglas White
Senior Vice President Sales and Marketing — Americas and Asia Pacific
  $ 265,900  
 
       
Donna Marie Seyfried
Vice President, Business Development
  $ 261,500  

